Opinion filed July 12, 2018




                                    In The


        Eleventh Court of Appeals
                                 __________

                              No. 11-17-00210-CR
                                  __________

                  STEVEN DEREK PHIFFER, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the County Court at Law
                             Midland County, Texas
                        Trial Court Cause No. CR154957


                      MEMORANDUM OPINION
       The jury convicted Appellant, Steven Derek Phiffer, of the Class A
misdemeanor offense of possession of a prohibited weapon (knuckles) and assessed
a $2,500 fine as punishment. See TEX. PENAL CODE ANN. § 46.05(a)(2), (e) (West
Supp. 2017). We affirm.
       We previously abated this appeal for the trial court to determine whether
Appellant desired to prosecute this appeal and, if so, whether Appellant had made
any arrangements for filing the brief. See TEX. R. APP. P. 38.8(b). In compliance
with this court’s order, the trial court held a hearing. Appellant did not appear at the
hearing, but the record from that hearing shows that he had gone to the trial court
clerk’s office and paid his fine and court costs in full. The trial court surmised that
Appellant had “decided to not continue with his appeal.”
        Because Appellant is not indigent and because Appellant did not file a brief
or make arrangements to pay for the reporter’s record, this appeal has been submitted
on the clerk’s record—without a reporter’s record from the jury trial and without an
appellant’s brief. See TEX. R. APP. P. 37.3(c), 38.8(b)(4). We have reviewed the
clerk’s record and the reporter’s record from the hearing that was conducted pursuant
to Rule 38.8(b), and we have found no reversible error.
        Consequently, we affirm the judgment of the trial court.


                                                                   PER CURIAM


July 12, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2